Dawson, J.
(concurring) : In times past, the initiative in criminal prosecutions was usually undertaken by some private citizen as complaining witness, and the rigor of the rule imposing liability on him for causing arrest without probable cause, etc., grew out of that mode of administering justice under criminal law. In our time, criminal proceedings are so largely under the control of official public prosecutors (Foley v. Ham, 102 Kan. 66, 169 Pac. 183) that the old rule as to the liability of the prosecuting witness does not fit into the circumstances where a prosecution is undertaken with the sanction of the county attorney or under his direction. In such cases, I think the correct rule is the third of those quoted above by Mr. Justice Marshall, and I would hold that where the complaining witness has truthfully laid before the county .attorney all the facts of which he has knowledge and the county attorney directs that a prosecution be instituted pur*371suant thereto, the complaining witness is not liable for damages although such prosecution should fail for want of probable cause or for any other reason.